                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

KESHAV G. MANGAL and
MUKESH MANGAL                                                            PLAINTIFFS

v.                                                 CAUSE NO. 1:19CV232-LG-RHW

CITY OF PASCAGOULA, JACKSON
COUNTY, MS                                                               DEFENDANT

 ORDER DENYING DEFENDANT’S MOTION TO SEAL FIRST AMENDED
          COMPLAINT AND FOR PROTECTIVE ORDER

      BEFORE THE COURT is the [16] Motion to Seal First Amended Complaint

and for Protective Order filed by Defendant City of Pascagoula. The Motion asks

the Court to restrict from public access Plaintiffs’ [15] First Amended Complaint

because it contains statements purportedly made by the City’s attorney in the

course of providing legal advice to the City. The Motion also asks the Court to enter

a protective order prohibiting further disclosure of privileged information. Plaintiffs

respond, arguing that the alleged statements were made in the context of an open,

public meeting, and therefore not subject to attorney-client privilege. Having

considered the submissions of the parties, the record, and relevant law, it is the

Court’s opinion that the City’s Motion should be denied.

      “The notion that the public should have access to the proceedings and

documents of courts is integral to our system of government.” United States v. Erie

Cty., N.Y., 763 F.3d 235, 238-39 (2d Cir. 2014). “[A]ll pleadings and other materials

filed with the court (‘court records’) become a part of the public record of the court,”

such that there is a presumption that court records are in the public domain. L.U.
Civ. R. 79(a); see also Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012)

(“[M]atters of public record . . . includ[e] documents on file in federal or state

court.”); Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (“[D]ocket

sheets are public records . . . .”). Indeed, the common law right of public access to

judicial documents “establishes a presumption of public access to judicial records.”

S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993).

      The attorney-client privilege protects communications made in confidence by

a client to his or her lawyer for the purpose of obtaining legal advice. Hodges, Grant

& Kaufmann v. U.S. Gov’t Dep’t of the Treasury, I.R.S., 768 F.2d 719, 721 (5th Cir.

1985). “The attorney-client privilege is an evidentiary rule,” United States v.

Ruehle, 583 F.3d 600, 606 n.6 (9th Cir. 2009) – a “testimonial privilege,” United

States v. White, 970 F.2d 328, 336 (7th Cir. 1992) – thus its purpose is to prevent

the forced disclosure of confidential communications between lawyer and client in

judicial proceedings. “Consequently, so long as no evidence stemming from the

breach of the privilege is introduced at trial, no prejudice results.” White, 970 F.2d

at 336.

      Here, no evidence is being introduced. Plaintiffs have simply alleged in their

First Amended Complaint that a city attorney advised the City that its use of

Mississippi’s quick take procedure to gain possession of Plaintiffs’ property was

improper. There is no sworn statement from the City’s attorney to that effect, nor is

there a copy of written communication from the City’s attorney. Before the Court is

simply the allegation, by a third party to the attorney-client relationship, that the



                                          –2–
City’s attorney provided the City with legal advice and the City disregarded that

advice.

      The cases relied upon by the City are materially distinguishable. In

Robertson v. Alvarado, No. 3:18-CV-487-J-34MCR, 2018 WL 1899052 (M.D. Fla.

Apr. 20, 2018) the court sealed an unredacted version of the complaint in a

shareholder derivative suit. A derivative suit is essentially an internal dispute, and

the court found that sealing was necessary to avoid disclosure of CSX, Corp.’s “non-

public, commercially sensitive, confidential, proprietary, and privileged

information.” Robertson, 2018 WL 1899052, at *2. Similarly, Siedle v. Putnam

Investments, Inc., 147 F.3d 7 (1st Cir. 1998), was a suit brought by a former in-

house counsel against his former employer (and client), Putnam Investments. The

complaint and subsequent filings were presumably sealed because Putnam

Investments’ former attorney was not permitted to divulge Putnam’s privileged

information.1 Unlike either of these cases, the present case involves outside third

parties – the plaintiffs – alleging what they believe to have been the legal advice

received by the City.

      The attorney-privilege also does not support issuance of a protective order

preventing Plaintiffs and their counsel from eliciting additional privileged

information from the City’s attorney.



1 The district court sealed the filings, but later, after a hearing, unsealed at least
some of the filings. This decision to unseal was appealed, and the First Circuit
reversed the decision to unseal because the hearing record did not reflect adequate
justification for the decision to unseal – not because attorney-client privilege clearly
required the filings remain sealed.

                                         –3–
             [A] voluntary, out-of-court interview is not a “stage of [an]
             action;” nor is it one “authorized by law” in which
             “testimony can be compelled.” Thus, a court's authority to
             “protect” the attorney-client privilege simply does not
             extend, at least absent some compelling circumstance, to
             non-compelled, voluntary, out-of-court interviews, any
             more than it does to an after-dinner conversation. The
             attorney-client privilege is a rule of evidence. It does not
             provide a legal basis to support issuance of the district
             court's “protective order,” which purports to bar out-of-
             court interviews to which the rules of evidence do not
             apply.

Wharton v. Calederon, 127 F.3d 1201, 1205-06 (9th Cir. 1997). The City’s attorney

is not party to this lawsuit or otherwise before the Court. If the City is concerned

about its attorney divulging privileged information, that is a matter for the City to

take up with its attorney. Moreover, nothing in the aforementioned analysis

requires the City to publicly divulge privileged information in responding to

Plaintiffs’ allegations. See BBL, Inc. v. City of Angola, No. 1:13-CV-76, 2013 WL

2383659, at *4 (N.D. Ind. May 29, 2013) (“As Defendants point out, many of these

paragraphs touch on Attorney Bergthold's representation of both the City in this

matter as well as other governmental entities. . . . As such, requiring Defendants to

respond to these allegations could implicate attorney-client privileges.”).

      IT IS THEREFORE ORDERED AND ADJUDGED that the [16] Motion to

Seal First Amended Complaint and for Protective Order filed by Defendant City of

Pascagoula is DENIED.




                                         –4–
SO ORDERED AND ADJUDGED, this the 28th day of August, 2019.


                                 s\   Louis Guirola, Jr.
                                 LOUIS GUIROLA, JR.
                                 UNITED STATES DISTRICT JUDGE




                           –5–
